Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3, 5-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “distance from a mounting position of the engine body to a mounting position of the catalyst device is X3the engine body, battery, and carbon dioxide recovery device are mounted such that Y2>Y1, wherein Y1 and Y2 are defined as follows; a distance from a mounting position of the battery to the mounting position of the carbon dioxide recovery device is Y1 and a distance from the mounting position of the engine body to the mounting position of the battery is Y2; and -2-Application No. 16/840,501 the cooling device is configured to use in common a refrigerant for respectively cooling the battery and the carbon dioxide recovery device and a radiator for cooling the refrigerant.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “ the mounting position of the carbon dioxide recovery device is above the main muffler, and exhaust flowing through an exhaust pipe near an outlet of the main muffler is introduced to the carbon dioxide recovery device.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5; 
	The prior art of record does not teach “the mounting position of the carbon dioxide recovery device is a luggage space positioned further to a rear portion of the vehicle than a passenger compartment space, and -4-Application No. 16/840,501 the vehicle further comprises a partition plate configured to partition the passenger compartment space and the luggage space between the passenger compartment space and the luggage space.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7;
The prior art of record does not teach “the carbon dioxide recovery device is mounted so that a height position of its top end is below a height position of top ends of head rests of seats arranged in a passenger compartment space.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9; and 
The prior art of record does not teach “he battery is arranged further to the vehicle back side than the fuel tank and below 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY AYALA DELGADO/